PER CURIAM:
Richard Charles Norton appeals the district court’s order denying is motion for an evidentiary hearing and a subsequent order entering a stay of judgment pending appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Norton, No. 99-78 (W.D.Va. Jan. 31, 2003 & Mar. 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*412terials before the court and argument would not aid the decisional process.

AFFIRMED.